Citation Nr: 9900965	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased rating for residuals of right 
calcaneal fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  The veteran also had verified active duty for training 
from June 2, 1995, to September 19, 1995.

The issues currently on appeal arise from rating decisions 
dated in February 1996 and September 1996 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Additionally, the veteran, as shown on various documents, 
including a VA Form 21-526, Veterans Application for 
Compensation or Pension, received in July 1995; a VA Form 21-
4138, Statement in Support of Claim, received by VA in 
February 1996, appears to be raising the issue of service 
connection for a low back disorder.  As this issue has not 
been developed for appellate consideration, it is referred to 
the RO for all action as appropriate.

It is also noted that the veteran was afforded a personal 
hearing, conducted by a local hearing officer, at the RO in 
November 1997.


REMAND

In reviewing the record, the Board of Veterans Appeals 
(Board) notes that in his VA Form 9, Appeal to the Board of 
Veterans Appeals, dated in March 1996, the veteran checked 
the Yes box to the questions:  Do you wish to appear 
personally at a hearing before a member of the Board of 
Veterans Appeals and I will appear personally at a local 
VA office before the BVA [Board].  In addition, also as 
part of his VA Form 9, the veteran added:  Request my 
appeal be heard by a hearing officer at the VARO in 
Montgomery AL. 

In a VA Form 9 received by VA in August 1997, the veteran 
again indicated that he wanted a hearing before a member of 
the Board of Veterans Appeals at the RO.  
In response to a letter from the Board, the veteran in 
January 1999 indicated that he wanted a hearing before a 
member of thew Board at the RO.

Accordingly, and in order to ensure the veterans right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should schedule the veteran for a 
hearing to be held at the RO before a 
member of the Board.  See 38 C.F.R. 
§ 20.704 (1998).

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994) and 38 U.S.C.A. § 5101 (West 1991 and 
Supp. 1996)(Historical and Statutory Notes).  In addition, 
VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
